Citation Nr: 0902168	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  01-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left eye condition, 
to include defective vision with amblyopia, external 
strabismus, and exotropia.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
November 1957, from January 1958 to January 1964, and again 
from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's 
application to reopen a previously denied claim of service 
connection for a left eye condition.  

In May 2002, the Board reopened the veteran's claim of 
service connection for a left eye condition.  In August 2003 
the Board remanded the matter for further development.

In November 2004, the Board denied the veteran's claim of 
service connection for a left eye condition.  The veteran 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
November 2004 decision and to remand the veteran's claim for 
readjudication.  In an April 2005 Order, the Court granted 
the joint motion, vacated the Board's decision, and remanded 
the veteran's claim to the Board for readjudication.

In June 2005, the Board remanded the case to the RO for 
further development.

In an October 2006 decision, the Board again denied the 
veteran's claim of service connection for a left eye 
condition.  The veteran again appealed to the Court.  In 
October 2007, the Court issued an order setting aside the 
Board's October 2006 decision and remanding the veteran's 
claim to the Board for readjudication.  




FINDING OF FACT

A preexisting left eye disability, to include defective 
vision with amblyopia, external strabismus, and exotropia, 
increased in severity during service.


CONCLUSION OF LAW

The criteria for service connection for a left eye 
disability, to include defective vision with amblyopia, 
external strabismus, and exotropia, have been met.  38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

At his December 2001 hearing before the undersigned Veterans 
Law Judge the veteran testified that he had a left eye 
condition prior to service.  The veteran asserted that his 
left eye condition worsened during his three periods of 
active service and that he was discharged from his last 
period of active service due to his left eye disability.  The 
veteran believed that his left eye condition had worsened due 
to his bumping his head while working on aircraft.  

The service treatment records contain two enlistment physical 
examination reports dated May 17, 1954.  One of these 
reports, an original document, indicates that the veteran had 
20/30 vision in the left eye.  On Section 76, (PULHES), of 
that report the veteran had a "1" for eyes, indicating that 
the veteran's eyes were medically fit for duty.  This 
enlistment physical examination report did not indicate that 
the veteran had any left eye disability on entry to service.

The other May 17, 1954 enlistment physical examination 
report, a copy of the original but with changes and additions 
added, indicates that the veteran had significant left eye 
disability upon entry to service.  This report indicates that 
the veteran had extropia, that he had 20/400 vision in his 
left eye, and that his PULHES score for his eyes was "3", 
indicating that due to eye disability the veteran required 
restricted assignments.

The October 2007 decision of the Court stated that due to 
previous stipulation by VA, any medical or legal analysis 
must accept as a given that the veteran's visual acuity in 
the left eye was recorded as 20/30 on induction, and that the 
entrance examination noted no visual problems related to the 
veteran's left eye.  Accordingly, the Board will not consider 
the enlistment examination report which shows that the 
veteran had left eye disability on entry to service.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that a veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 C.F.R. § 3.304(b).

While the veteran's left eye was found to be normal on the 
original enlistment examination report, the Board finds that 
there is clear and unmistakable evidence that the veteran's 
left eye condition preexisted entry into service.  This clear 
and unmistakable evidence includes a December 1954 service 
medical record that states that the veteran had amblyopia, 
heterotropia, and exotropia of the left eye which existed 
prior to service, includes the veteran's December 2001 
hearing testimony that he had a left eye condition prior to 
service, and includes VA medical evaluations dated in May 
2004 and January 2006 which state that the veteran had a left 
eye condition prior to service.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).

The Board finds that the veteran's left eye disability 
increased in severity during his military service.  The May 
1954 enlistment examination report showed that the veteran 
had normal (20/30) vision and that the veteran had a PUHLES 
rating of "1" for his eyes.  This indicates that the 
preexisting eye disability was not causing the veteran any 
significant disability at the time of entry to service.  
Increase in severity is shown by the fact that during service 
the veteran underwent left eye surgery in August 1954.  
Increase in severity is also shown by a November 1957 
discharge examination report wherein the veteran's left eye 
was noted to have 20/400 vision, which shows that he had lost 
a significant amount of vision.  Additionally, the PUHLES 
rating on the November 1957 discharge examination report was 
"2" for the eyes, which indicates the presence of an eye 
disability adversely affecting the veteran's ability to 
perform in the military.  While the VA optometrist expressed 
the opinion in May 2004, and again in January 2006, that the 
veteran's left eye disability did not increase in severity 
during service, his opinion was based on the altered copy of 
the May 1954 examination report, which VA has stipulated is 
inaccurate, and thus the VA examiner's opinion as to the lack 
of increase in severity of a left eye disability during 
service may not be given any weight.

Since the probative medical evidence indicates that the 
veteran's preexisting left eye disability increased in 
severity during service, the veteran is entitled to service 
connection for his left eye disability unless there is clear 
and unmistakable evidence that the increase in disability is 
due to the natural progress of the disability or disease.  In 
this case the Board must come to the conclusion that the 
increase in severity of the veteran's left eye disability 
during service was not due to the natural progress of the 
disability.  

While there is a January 2006 VA medical opinion that any 
increase in the veteran's left eye disability was due to the 
natural progress of the disease, the Board finds that in this 
case this does not constitute clear and unmistakable evidence 
to that the increase in severity was due to the natural 
progress of the disease.  Once again, the January 2006 
medical opinion regarding increase in severity is based on 
the altered copy of the May 1954 examination report, which VA 
has stipulated is inaccurate.  Consequently the VA examiner's 
opinion as to any increase in severity being due to the 
natural progress of the disease may not be given any weight.  
The remainder of the veteran's medical evidence does not 
indicate that the increase in severity of the veteran's left 
eye disability during service was due to the natural progress 
of the disease.

In summary, the Board finds that when only the version of the 
veteran's May 1954 enlistment examination which shows no left 
eye disability is considered, that the veteran is entitled to 
service connection for a left eye condition, to include 
defective vision with amblyopia, external strabismus, and 
exotropia.  The relevant medical evidence that may be 
considered reveals that the veteran's left eye disability 
preexisted service, that the left eye disability increased in 
severity during the veteran's first period of service, and 
that the increase in severity of the veteran's left eye 
disability was not due to the natural progress of the 
disease.  Accordingly, service connection for a left eye 
condition, to include defective vision with amblyopia, 
external strabismus, and exotropia is warranted based on 
aggravation of a preexisting disability.  38 C.F.R. § 3.306.




							(CONTINUED ON NEXT PAGE)



 

ORDER

Entitlement to service connection for a left eye condition, 
to include defective vision with amblyopia, external 
strabismus, and exotropia is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


